Mr. Justice Beckwith delivered the opinion of the Court: This is a suit in equity to enforce the specific performance of a contract for the sale of a tract of land in Fulton county. On the 18th day of September, 1857, the plaintiff in error bargained with the defendant in error, to sell him the land for .the sum of $900. One' hundred and five TVo dollars were then paid, and two notes were given for the residue; one for $494 T<nr payable on or before Oct. 25, 1857, and the other for $300, payable on or before Sept. 1, 1858. The contract between the parties provided, that the above notes should be paid at maturity; that the time stipulated for their payment should be regarded as of the essence of the contract ; and that the non-payment of either of the notes when they should become due, should be considered as an avoidance of the vendor’s obligation, and as an absolute forfeiture of all payments previously made. The note maturing first whs paid at maturity, and a tender of the amount due upon the other note was made on the 7th day of Sept., 1858, six days after it fell due. The bill alleges a waiver by the vendor of the prompt performance of the agreement; and sets up as an excuse for the vendee’s neglect to make the last payment at the time required, that he was engaged in the discharge of his official duties as clerk of the circuit court of Fulton county. There is no evidence of any waiver by the vendor of the stipulation in regard to time, and we think the excuse alleged is entirely insufficient. The term of the court at which the defendant in error was required to attend, commenced on the 6th day of July, 1858, and he might have employed some one to transact his business with the plaintiff in error, if it was not convenient to attend to it in person. Such an excuse, if allowed, would exempt the clerks of many courts in this State from ever discharging their obligations. From the allegations of the bill it appears, that the complainant did not have the money to make the last payment at the time it became due; and stipulations like the one in the contract under consideration, would be of little value if they were to be enforced only in cases where parties making them had the money with which they might be discharged. Ho rule is more firmly settled than that parties may make time of the essence of a contract. In this case the parties have so made it, in plain and unambiguous language. At law the defendant in error has no remedy for a breach of the agreement by reason of his own non-performance. He was not hindered or prevented in the discharge of his obligations by any fraud, accident or mistake; and under such circumstances equity must follow the law. A court of equity has no more right than a court of law to dispense with an express stipulation of parties in regard to time, in contracts of this nature, where no fraud, accident or mistake has intervened. To relieve from the effect of such stipulations, except on the grounds named, would practically deny the right of parties to make them. Such relief would result in great injustice to vendors. Usually the price of lands in this country is fixed with reference to prompt payment; and where they are an article of commerce, it is often of the last importance to a vendor to receive his money promptly. We have all known men of affluence reduced to penury by neglect in making such payments as they became due. A vendor may require the payments to be made promptly to enable ,him to meet his own engagements; and for that purpose a stipulation may be inserted in the contract that time shall be of its essence. If courts were to allow a vendee to neglect to make his payments at the stipulated times, where he is not hindered or prevented from so doing by fraud, accident or mistake, the consequences of his negligence would be visited upon his vendor. Justice does not require relief from the result of one’s own negligence. Courts of equity in such cases refuse to interfere; and leave the parties to their remedies at law, if any they have, for the reason that there is no equity requiring such an interposition. It was urged in argument that the plaintiff in error might compel the payment of the note of the defendant in error, but if he should do so, an equitable right to a conveyance of the. land would then exist which, upon proper application, would be enforced. Equity would not allow the plaintiff in error to collect the residue of the purchase-money and hold the land, but until he attempts its collection no such equity arises. The decree of the court below is reversed, and the cause remanded. Decree reversed.